 Case 8:20-cv-01782-JVS-KES Document 53 Filed 05/19/21 Page 1 of 6 Page ID #:1128

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 20-1782 JVS (KESx)                                      Date   May 19, 2021
 Title             Frank Falat v. Rodney Cyril Sacks et al.


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Karlen Dubon                                         Not Present
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present

 Proceedings:           [IN CHAMBERS] Order Regarding Motion for Reconsideration

       Nominal Defendant Monster Beverage Corporation (“Monster”) filed a motion for
reconsideration of the Court’s April 8, 2021 Order re motion to dismiss. Mot., Dkt. No.
46. Individual Defendants Rodney Cyril Sacks, Hilton Hiller Schlosberg, Thomas J.
Kelly, Emelie C. Tirre, Mark J. Hall, Kathleen E. Ciaramello, Gary P. Fayard, Jeanne P.
Jackson, Steven G. Pizula, Benjamin M. Polk, Sydney Selati and Mark S. Vidergauz (the
“Individual Defendants”) filed a notice of joinder in the motion. Notice, Dkt. No. 47.
Plaintiff Frank Falat (“Falat”) opposed the motion.1 Opp’n., Dkt. No. 48. Monster replied.
Reply, Dkt. No. 50.

         For the following reasons, the Court DENIES the motion.

                                                    I. BACKGROUND

      The factual background of this case is familiar to the parties and the Court, and the
Court accordingly incorporates the summary of facts in the background section from its
April 8, 2021 Order regarding Monster and the Individual Defendants’ motion to dismiss.


         1
          The Court acknowledges Falat’s objection that Monster failed to comply with the procedure set
forth in Local Rule 7-3. Falat correctly notes that L.R. 7-3 requires the parties to meet and confer before
the filing of a motion and for the conference to “take place at least
seven (7) days prior” to its filing. Accordingly, the Court agrees with Falat that Monster erred in filing
the present motion on April 22, 2021, a mere two days after the conference pursuant to L.R. 7-3
occurred. While the Court declines to exercise its power under L.R. 7-4 to refuse to consider a motion
that does not adhere to the requirements of L.R. 7-3, the Court does admonish Monster to strictly
comply with all Federal and Local Rules going forward.
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 5
 Case 8:20-cv-01782-JVS-KES Document 53 Filed 05/19/21 Page 2 of 6 Page ID #:1129

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 20-1782 JVS (KESx)                                 Date    May 19, 2021
 Title          Frank Falat v. Rodney Cyril Sacks et al.

See Order, Dkt. No. 45.

                                      II. LEGAL STANDARD

         The grounds for reconsideration are set forth in Local Rule 7-18, which provides:
         A motion for reconsideration of the decision on any motion may be made
         only on the grounds of (a) a material difference in fact or law from that
         presented to the Court before such decision that in the exercise of reasonable
         diligence could not have been known to the party moving for reconsideration
         at the time of such decision, or (b) the emergence of new material facts or a
         change of law occurring after the time of such decision, or (c) a manifest
         showing of a failure to consider material facts presented to the Court before
         such decision. No motion for reconsideration shall in any manner repeat any
         oral or written argument made in support of or in opposition to the original
         motion.

         L.R. 7-18.2

      The Court has discretion in determining whether to grant a motion for
reconsideration. See Navajo Nation v. Confederated Tribes & Bands of the Yakima
Indian Nation, 331 F.3d 1041, 1046 (9th Cir. 2003).

                                         III. DISCUSSION

       Monster argues that the Court should reconsider its Order to the extent that it
grants Sacks leave to amend because the Private Securities Litigation Reform Act (the
“PSLRA”) discovery stay applies here. Mot., Dkt. No. 46, at 4 (citing 15 U.S.C. §
78u–4). The PSLRA provides for a stay of any discovery in an action in which the
plaintiff asserts a federal securities claim. Monster argues that at because Falat’s
Complaint includes a claim under Section 14 of the Exchange Act, all discovery must be
stayed while motions to dismiss are pending. Id., at 4–5.


         2
         See also School Dist. No. 1J, Multnomah County v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir.
1993) (reconsideration appropriate if the movant demonstrates clear error, manifest injustice, newly
discovered evidence, or an intervening change in controlling law).
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                                Page 2 of 5
 Case 8:20-cv-01782-JVS-KES Document 53 Filed 05/19/21 Page 3 of 6 Page ID #:1130

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 20-1782 JVS (KESx)                             Date   May 19, 2021
 Title          Frank Falat v. Rodney Cyril Sacks et al.

       As Monster correctly notes, the Court granted leave to amend based on Falat’s
request for hearing (Dkt. No. 44), in which Falat sought leave to amend so that he could
propound a Section 220 inspection demand. See id., at 2. Monster did not have an
opportunity to respond to the request for leave to amend. Id. Moreover, Monster points
out that when the Court issued its April 8, 2021 Order, it did not have the benefit of the
April 16, 2021 ruling in Ocegueda v. Zuckerberg, No. 20-cv-04444-LB, 2021 U.S. Dist.
LEXIS 73953 (N.D. Cal. Apr. 16, 2021) (“Facebook II”), which Monster believes speaks
to this issue. Id., at 3. The court in Facebook II, relying on an on an earlier decision, In re
Facebook, Inc. S’holder Derivative Litig., 411 F. Supp. 3d 649, 652–54 (N.D. Cal. 2019)
(“Facebook I”) where the court had rejected a shareholder derivative plaintiff’s request to
pursue an inspection demand before filing an amended complaint, declined to lift the
PSLRA stay so that the plaintiff could pursue a books and records request. Id., at 3 (citing
Facebook I, 411 F. Supp. 3d at 653 (citations omitted)).

       Pursuant to the PLSRA, “[i]n any private action arising under this title, all
discovery and other proceedings shall be stayed during the pendency of any motion to
dismiss, unless the court finds upon the motion of any party that particularized discovery
is necessary to preserve evidence or to prevent undue
prejudice to that party.” 15 U.S.C. § 78u–4(b)(3)(B). It is clearly the case that Falat’s
Complaint includes a claim under Section 14 of the Exchange Act. Monster correctly
calls the Court’s attention to the decisions in Facebook I and Facebook II, in which courts
determined that authorizing a shareholder to seek to inspect a corporation’s books and
records in a quest to uncover facts to support a demand futility argument would be
inconsistent with the stay of discovery imposed under the PSLRA.

       Nevertheless, the Court finds that the authority to which Monster cites supports
only disallowing an extension of time for which a derivative shareholder plaintiff may file
his or her amended complaint rather than denying leave to amend altogether. See
Facebook I, 411 F. Supp. 3d at 655 (ordering plaintiff’s amended complaint to be filed
within 21 days because an inspection demand would be “an effort to bypass the PSLRA
discovery stay.”); see also Facebook II, 2021 U.S. Dist. LEXIS 73953, at *1 (denying
plaintiff’s motion to enlarge time for filing amended complaint “because the plaintiff has
not established that the court should lift the PSLRA stay.”). As Falat notes in his
opposition, Facebook II does not constitute a change in controlling law sufficient to
warrant reconsideration, because Facebook II relies exclusively on Facebook I, which the
Court considered in its Order. See Kona Enters. v. Estate of Bishop, 229 F.3d 877, 890
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                          Page 3 of 5
 Case 8:20-cv-01782-JVS-KES Document 53 Filed 05/19/21 Page 4 of 6 Page ID #:1131

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 20-1782 JVS (KESx)                            Date   May 19, 2021
 Title          Frank Falat v. Rodney Cyril Sacks et al.

(“a motion for reconsideration should not be granted, absent highly unusual
circumstances, unless the district court is presented with newly discovered evidence,
committed clear error, or if there is an intervening change in the controlling law”).

       What is more, the Court is not convinced that Monster is correct in assuming that a
§ 220 search of books and records constitutes “discovery” for the purposes of the
PLSRA. Delaware courts have held that an inspection of books and records under 8 Del.
Code § 220 is not “discovery.” See ,e.g., Paul v. China MediaExpress Holdings, Inc.,
2012 Del. Ch. LEXIS 3, at *18 (Del. Ch. Jan. 5, 2012) (“Inspection under § 220 is not
discovery, but rather is a limited form of document production narrowly tailored to the
express purposes of the shareholder requesting access to the company’s books and
records.”); see also Am. Bank v. City of Menasha, 627 F.3d 261, 265 (7th Cir. 2010)
(“The Delaware General Corporation Law, for example, entitles shareholders to inspect
corporate
books and records for ‘any proper purpose[,]’ and the Delaware Supreme Court
has ruled that requests made under this provision are not discovery demands.”)
(citing Saito v. McKesson HBOC, Inc., 806 A.2d 113, 114–15 (Del. 2002)).

       Lastly, Monster appears concerned that Falat “sought an open-ended extension of
time to file an amended complaint” because “[a] shareholder request for books and
records under Section 220 can take many months to resolve and often generates its own
protracted litigation.” Mot., Dkt. No. 46, at 7. However, as Falat notes in his opposition,
“Monster’s complaint that an inspection demand under § 220 “can take many months to
resolve” is not a reason to deny Falat the right that he has, as a shareholder of Monster, to
inspect books and records. Opp’n, Dkt. No. 48. At 12.



Accordingly, the Court DENIES the motion for reconsideration.




                                        IV. CONCLUSION

CV-90 (06/04)                          CIVIL MINUTES - GENERAL                        Page 4 of 5
 Case 8:20-cv-01782-JVS-KES Document 53 Filed 05/19/21 Page 5 of 6 Page ID #:1132

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 20-1782 JVS (KESx)                                       Date     May 19, 2021
 Title          Frank Falat v. Rodney Cyril Sacks et al.

       For the foregoing reasons, the Court DENIES the motion. The Court finds that
oral argument will not be helpful in this matter. Fed. R. Civ. P. 78; L-R 7–15.
Accordingly, the Court VACATES the hearing set for May 24, 2021.

                 IT IS SO ORDERED.




                                                                                             :     0

                                                       Initials of Preparer      kdu




CV-90 (06/04)                          CIVIL MINUTES - GENERAL                                   Page 5 of 5
Case 8:20-cv-01782-JVS-KES Document 53 Filed 05/19/21 Page 6 of 6 Page ID #:1133
